Matter of Marsha S. v Troy R. (2022 NY Slip Op 01754)





Matter of Marsha S. v Troy R.


2022 NY Slip Op 01754


Decided on March 15, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2022

Before: Gische, J.P., Kern, González, Shulman, Higgitt, JJ. 


Docket No. F-363-05/19B Appeal No. 15517 Case No. 2020-04575 

[*1]In the Matter of Marsha S., Petitioner-Appellant,
vTroy R., Respondent-Respondent.


Howard J. Pobiner, White Plains, for appellant.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about October 26, 2020, which denied petitioner's objection to an order, same court (Paul Ryneski, Support Magistrate), entered on or about June 15, 2020, dismissing her petition to vacate two orders that suspended the father's child support obligation and for an award of retroactive support for the period from May 14, 2004 to October 2, 2018, unanimously affirmed, without costs.
Petitioner is precluded from relitigating her entitlement to child support for the retroactive period, as her petition is premised on arguments previously raised and rejected on their merits in the prior proceeding that she commenced in Westchester County, in which she also sought retroactive child support (see Parker v Blauvelt Volunteer Fire Co.,  93 NY2d 343, 349 [1999]).
In light of our determination, we need not reach petitioner's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 15, 2022